Exhibit 10.47

 

General Maritime Corporation

Incentive Stock Option Grant Certificate

 

THIS AGREEMENT, made as of the 26th day of November 2002, between GENERAL
MARITIME CORPORATION (the “Company”) and James C. Christodoulou (the
“Participant”).

 

WHEREAS, the Company has adopted and maintains the General Maritime Corporation
2001 Stock Incentive Plan (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, and who are responsible for the management, growth and protection of
the business of the Company, with incentives to: (a) enter into and remain in
the service of the Company, a Company subsidiary or a Company joint venture, (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company (whether
directly or indirectly through enhancing the long-term performance of a Company
subsidiary or a Company joint venture);

 

WHEREAS, the Plan provides that the Compensation Committee (the “Committee”) of
the Board of Directors (or the Board of Directors if it so elects) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards; and

 

WHEREAS, the Committee has determined that the purposes of the Plan would be
furthered by granting the Participant an award under the Plan as set forth in
this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.                                       Grant of Option.  Pursuant to, and
subject to, the terms and conditions set forth herein and in the Plan, the
Committee hereby grants to the Participant an incentive stock option (the
“Option”) with respect to 5,000 shares of common stock of the Company, par value
$0.01 per share (“Common Stock”).  The Option is intended to constitute an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent allowed under the
Plan and applicable law.

 

2.                                       Grant Date.  The Grant Date of the
Option is November 26, 2002.

 

3.                                       Incorporation of Plan.  All terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein.  If there is any conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan,
as interpreted by the Committee, shall govern.  Except as otherwise provided
herein, all capitalized terms used herein shall have the meaning given to such
terms in the Plan.

 

4.                                       Vesting Date.

 

(a)  Subject to Section 4(b) hereof, the Option shall first become exercisable
with respect to 25% of the shares of Common Stock subject to the Option on each
of the first four anniversaries of the Grant Date.

 

(b)  In the event of a Change in Control (as defined in the Plan on the date
hereof) the Option shall become exercisable in full on the date of such Change
in Control, and, notwithstanding anything in the Plan to the contrary, this
Agreement may not be amended in a manner adverse to the Participant without the
Participant’s explicit written consent to such amendment.

 

5.                                       Exercise Price.  The exercise
price-per-share of each share with respect to which the Option is granted is
$6.06, the fair market value of a share of Common Stock as of the Grant Date.

 

6.                                       Expiration Date; Effect of Termination
of Employment.

 

(a)  Subject to the provisions of the Plan and this Agreement, the Option shall
expire and terminate on the tenth anniversary of the Grant Date.

 

--------------------------------------------------------------------------------


 

(b)  In the event that the employment of the Participant with the Company
terminates for any reason other than death, Retirement, Disability or Cause (as
each such term is defined in the Plan): (i) the Option, to the extent that it
was exercisable at the time of such termination, shall remain exercisable until
the expiration of one year after such termination, on which date the Option
shall expire; and (ii) the Option, to the extent that it was not exercisable at
the time of such termination, shall expire at the close of business on the date
of such termination and thereafter shall be null and void and of no further
force or effect; provided, however, that the Option shall not be exercisable
after the expiration of its term.

 

(c)  In the event that the employment of the Participant with the Company and
its Affiliates shall be terminated by reason of the Participant’s Retirement:
(i) the Option, to the extent that it was exercisable at the time of such
termination, shall remain exercisable until the expiration of three years after
such termination, on which date the Option shall expire; and (ii) the Option, to
the extent that it was not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination and thereafter
shall be null and void and of no further force or effect; provided, however,
that the Option shall not be exercisable after the expiration of its term.

 

(d)  In the event that the employment of the Participant with the Company and
its Affiliates shall be terminated by reason of the Participant’s death or
Disability the Option, to the extent that it was exercisable at the date of such
termination or would have become exercisable within 12 months after the date of
such termination, but for such termination, shall, to the extent applicable,
become exercisable as of the date of such termination and shall remain
exercisable until the expiration of one year after such termination, on which
date the Option shall expire; provided, however, that the Option shall not be
exercisable after the expiration of its term.

 

(e)  In the event that the Participant dies during the one-year or three-year
periods under Sections 6(b), 6(c) or 6(d) hereof: (i) the Option, to the extent
that it was exercisable at the time of such death, shall remain exercisable
until the expiration of one year after such death, on which date the Option
shall expire; and (ii) the Option, to the extent that it was not exercisable at
the time of such death, shall expire at the close of business on the date of
such death and thereafter shall be null and void and of no further force or
effect; provided, however, that the Option shall not be exercisable after the
expiration of its term.

 

(f)  In the event that the employment of the Participant with the Company and
its Affiliates shall be terminated for Cause, the Option, to the extent not
exercised, shall expire as of the start of business on the date of such
termination and thereafter shall be null and void and of no further force or
effect.

 

(g)  The Option shall not qualify as an incentive stock option under Section 422
of the Code if it is exercised more than three months following the
Participant’s termination of employment for any reason other than death or
Disability (unless death occurs within the three months following termination of
employment), or for more than one year following the Participant’s termination
of employment by reason of Disability.

 

7.                                       Method of Exercise.  The Option shall
be exercisable in whole or in part.  The partial exercise of the Option shall
not cause the expiration, termination or cancellation of the remaining portion
thereof.  The Option shall be exercised by delivering notice to the Company in
the form and manner specified by the Committee, accompanied by payment for the
shares of Common Stock being purchased upon the exercise of the Option.  Payment
shall be made: (i) by certified or official bank check (or the equivalent
thereof acceptable to the Company or its exchange agent) for the full exercise
price; or (ii) with the consent of the Committee, by delivery of shares of
Common Stock having a Fair Market Value (determined as of the exercise date)
equal to all or part of the exercise price and a certified or official bank
check (or the equivalent thereof acceptable to the Company or its exchange
agent) for any remaining portion of the full exercise price; or (iii) at the
discretion of the Committee and to the extent permitted by law, by such other
provision, consistent with the terms of the Plan, as the Committee may from time
to time prescribe (whether directly or indirectly through the exchange
agent).  Certificates for shares of Common Stock purchased upon the exercise of
the Option shall be issued in the name of the Participant or his beneficiary, as
the case may be, and delivered to the Participant or his beneficiary, as the
case may be, as soon as practicable following the effective date on which the
Option is exercised.

 

8.                                       Tax Withholding.  The Participant is
obligated to remit to the Company an amount sufficient to satisfy any federal,
state or local tax withholding and other taxes due or potentially payable in

 

2

--------------------------------------------------------------------------------


 

connection with the exercise of the Option.  To the extent permitted by the
Committee in its sole discretion, the Participant may satisfy this obligation by
directing the Company to withhold from the shares of Common Stock to be issued
to the Participant upon the exercise of the Option a number of whole shares of
Common Stock having a Fair Market Value (determined as of the date on which the
amount of required tax withholding is determined) as close as possible to the
minimum amount of such obligation, with any additional amount to be paid by the
Participant in cash.

 

9.                                       Securities Matters.

 

(a)  The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of 1933, as amended (the “1933 Act”) of any
interests in the Plan or any shares of Common Stock to be issued thereunder or
to effect similar compliance under any state laws.  The Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Common Stock pursuant hereto unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded.  The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee,
in its sole discretion, deems necessary or desirable.  The Participant
specifically understands and agrees that the shares of Common Stock, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the 1933 Act and, accordingly, the Participant may
be required to hold the shares indefinitely unless they are registered under
such Act or an exemption from such registration is available.

 

(b)  The exercise of the Option shall be effective only at such time as counsel
to the Company shall have determined that the issuance and delivery of shares of
Common Stock pursuant to such exercise is in compliance with all applicable
laws, regulations of governmental authority and the requirements of any
securities exchange on which shares of Common Stock are traded.  The Committee
may, in its sole discretion, defer the effectiveness of any exercise of the
Option in order to allow the issuance of shares of Common Stock pursuant thereto
to be made pursuant to registration or an exemption from registration or other
methods for compliance available under federal or state securities laws.  The
Committee shall inform the Participant in writing of its decision to defer the
effectiveness of the exercise of the Option.  During the period that the
effectiveness of the exercise of the Option has been deferred, the Participant
may, by written notice, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.

 

10.                                 Transferability/Exercise After
Death.  During the lifetime of the Participant, the Option may be exercised only
by the Participant or the Participant’s legal representative and is not
assignable or transferable otherwise than by will or by the laws of descent and
distribution.  After the Participant’s death, the Option may be exercised
pursuant to Section 6(d) hereof by the Participant’s executor or administrator
or other duly appointed representative reasonably acceptable to the Committee,
unless the Participant’s will specifically disposes of the Option, in which case
the Option may be exercised only by the recipient of such specific disposition. 
Any such individual or entity that exercises the Option after the Participant’s
death shall be bound by all the terms and conditions of the Plan and this
Agreement.

 

11.                                 Delays or Omissions.  No delay or omission
to exercise any right, power or remedy accruing to any party hereto upon any
breach or default of any party under this Agreement, shall impair any such
right, power or remedy of such party, nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, must be in a writing signed by such party and
shall be effective only to the extent specifically set forth in such writing.

 

12.                                 Right of Discharge Preserved.  Nothing in
this Agreement shall confer upon the Participant the right to continue in the
employ or other service of the Company, or affect any right which the Company
may have to terminate such employment or service.

 

3

--------------------------------------------------------------------------------


 

13.                                 Integration.  This Agreement contains the
entire understanding of the parties with respect to its subject matter.  There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein.  This Agreement, including, without
limitation, the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

14.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same instrument.

 

15.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the provisions governing conflict of laws.

 

16.                                 Notice of Certain Dispositions.  In the
event that the Participant disposes of any shares of Common Stock acquired upon
the exercise of the Option (i) prior to the expiration of two years after the
Grant Date or prior to one year after the date the shares were acquired or (ii)
under any other circumstances described in Section 422(a) of the Code, or any
successor provision, the Participant hereby agrees to notify the Company of such
disposition within 10 days thereof.

 

17.                                 Participant Acknowledgment.  The Participant
hereby acknowledges receipt of a copy of the Plan.  The Participant hereby
acknowledges that all decisions, determinations and interpretations of the
Committee in respect of the Plan, this Agreement and the Option shall be final
and conclusive.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

  By:

  /s/ Peter C. Georgiopoulos

 

 

  Name:

  Peter C. Georgiopoulos

 

 

  Title:

  Chairman / CEO

 

 

 

 

 

  /s/ James C. Christodoulou

 

 

  James C. Christodoulou

 

5

--------------------------------------------------------------------------------